— Order unanimously reversed, without costs, motion granted, and action dismissed. Memorandum: Plaintiff has failed to show a meritorious cause of action and a justifiable excuse for the delay in serving his complaint; therefore, the action must be dismissed. The affidavit of plaintiff’s attorney, who lacked personal knowledge of the facts, was insufficient to establish a meritorious cause of action (Barasch v Micucci, 49 NY2d 594, 600). (Appeal from order of Supreme Court, Monroe County, Curran, J. — dismiss action.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.